                                                                        I
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                             Page 1 of 1



                                          UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                                                                           (For Offenses Committed On or After November 1, 1987)
                                              V.

                                 Jesus Diaz-Barrera                                        Case Number: 2: l 9-mj-11959

                                                                                           James Anthony Johnson
                                                                                           Defendant's Attorney


REGISTRATION NO. 91253298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                                    ---------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                          Nature of Offense                                                                  Count Number(s)
8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                        1

 D The defendant has been found not guilty on count( s)
                                                                                        --------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                         _ IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    q(_TIME SERVED                                      • _________ days
  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Friday, December 27, 2019
                                                  r---------                       Date af Tmposition of Sentence
                ·} "1                                        Flt.ED
                        'J------1-4'
                        l   •·       /    \



Received
             DUSM-;-r----
                                    1
                                              I
                                                        ll DEC .2 7 2019 f-!ON"<j,RABLE RUTH B~UDEZ MONTENEGRO
                                                         ________ j.JNITED STATES MAGISTRATE JUDGE
                                                       Cu ·--,        ,, · . -,iU;_ff
                                                  '~~UTHEf~~'____   i~_>", :r:?ri~¢
Clerk's Office Copy                                                                                                                  2:19-mj-11959
